DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7, 9, 14 and 15 stand rejected under section 102 or in the alternative under Section 103.  Claims 12 and 13 stand rejected under Section 103. Claims 1-15 stand rejected under Section 112(a) for lack of enablement.  Claims 1-15 stand rejected under Section 112(b) for indefiniteness.  Claim 7 stands objected to for an informality.  The specification and drawings stand objected to.  Claims 8, 10, and 11 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form, and if the Section 112 rejections were addressed.
Applicants placed claim 6, 8, and 11 in independent form, canceled claims 1-5, 7, 9, 10, and 12-15, and added new claims 16-27.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings have been withdrawn.

Claim objection: Applicants’ amendment to claim 7, as incorporated in claim 8, addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The objection has been withdrawn.
Section 112(b) rejections: Applicants’ incorporated the Office’s suggestion as to the wording of one confusing phrase, but did not attempt to address the wording of the remaining portions of the claims where this language is present.  The Office restates its Section 112(b) rejections and specifically states how to correct the claim language, as noted below.
Section 112(a) enablement rejections: Applicants’ argument is not persuasive.  Under applicants’ reasoning, the term “substrate” is both the growth substrate and the substrate later used after the light emitting stack has been formed and transferred to the substrate.  They are not the same.  The rejection is re-stated, along with suggested claim language to overcome this rejection.
Section 102 and Section 103 rejections: By placing the subject matter of claims 8 and 11 in independent form, applicants’ amendments overcome the previously noted rejections.  As to claim 6, which has also been placed in independent form, the Office, upon further review of the claim, concludes that applicants intended the second insulating layer to be between the first conductive layer and the substrate.  As noted in the Section 112(b) section, the current language used is confusing, with a recommended language change noted in the Section 112(b) section.


Drawings
The drawings were received on December 24, 2020.  These drawings add no new matter and are accepted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 11, and 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Regarding claims 6, 8, and 11: These claims each require “[a] semiconductor light emitting element obtained by forming an n-type or p-type first semiconductor layer, an active layer formed on the upper side of the first semiconductor layer, and a second semiconductor layer formed on the upper side of the active layer having a conductivity type different from the conductivity type of the first semiconductor layer on a substrate….”  The claim later requires that the first semiconductor layer be closer to the substrate of the three layers in the stack.  However, the specification discloses that the second semiconductor layer (7) is formed on growth substrate (25) and buffer layer/undoped layer (26), followed by an active layer (9) formed on the second semiconductor layer (7), followed by the first semiconductor layer (11) formed on the active layer (9).  The claimed order is the reverse of that disclosed.  Because the order is reversed, applicants have not shown how to make the stack as claimed, and claims 6, 8, and 11 are rejected for lack of enablement.
Claims 16-27 are rejected for depending from their respective rejected base claim, claims 6, 8, or 11.
The Office suggests the following language in place of the current language in lines 1-6 of each of claims 6, 8, and 11: “A semiconductor light emitting element comprising an n-type or p-type first semiconductor layer on a substrate, an active layer on the upper side of the first semiconductor layer, and a second semiconductor layer on the upper side of the active layer having a conductivity type different from the 
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, which depends from claim 6: This claim requires the third region to face the second electrode in the first direction.  Claim 6 is shown in Figure 1B (detail, annotated):  

    PNG
    media_image1.png
    629
    328
    media_image1.png
    Greyscale

However, Figure 1B does not disclose that the third region faces the second electrode in the first direction.  Instead, the second electrode is offset from the third region, as shown above.  Because the claim language is not supported by the originally filed disclosure, claim 16 is rejected for failing to meet the written description requirement.  


    PNG
    media_image2.png
    654
    562
    media_image2.png
    Greyscale

However, Figures 6A and 6B do not disclose that the third region (63) faces the second electrode (15) in the first direction.  Instead, the second electrode (15) is offset from the third region (63), as shown above.  Because the claim language is not supported by the originally filed disclosure, claim 17 is rejected for failing to meet the written description requirement.
Regarding claim 18, which depends from claim 11: This claim requires the third region to face the second electrode in the first direction.  Claim 11 is shown in Figure 1B (detail, annotated):  

    PNG
    media_image1.png
    629
    328
    media_image1.png
    Greyscale

However, Figure 1B does not disclose that the third region faces the second electrode in the first direction.  Instead, the second electrode is offset from the third region, as shown above.  Because the claim language is not supported by the originally filed disclosure, claim 18 is rejected for failing to meet the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 11, and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, lines 15-16: Change “a second electrode formed so as to be in contact with a surface on a side of the substrate opposite to the second semiconductor layer, wherein” to “a second electrode formed so as to be in contact with a surface of the second semiconductor layer opposite to a side of the second semiconductor layer that faces the substrate, wherein”.
Claim 6, lines 23-25: Change “first electrode, and the first conductive layer being formed to connect a surface on a side of the substrate of the first electrode, a side surface of the first electrode, and the third region to one another,” to “first electrode, and the first conductive layer being formed to connect a surface of the first electrode that faces the substrate, a side surface of the first electrode, and the third region to one another”.
Claim 6, lines 26-29: Change “a second conductive layer formed of a material different from the material of the first conductive layer, and formed so as to be in contact with a surface on a side of the bonding layer opposite to the substrate, a surface on a side of the substrate of the first conductive layer, and a surface on a side of the substrate of the first insulating layer, and” to “a second conductive layer, formed of a material different from the material of the first conductive layer, and formed so as to be in contact with a surface of the bonding layer opposite to a surface of the bonding layer 
Claim 6, lines 31-32: Change “in the second direction, the second insulating layer in contact with a surface on a side of the substrate of the first conductive layer in a position facing the second electrode in the first direction.” to “in the second direction, the second insulating layer in contact with another surface of the first conductive layer facing the substrate, the second insulating layer in a position facing the second electrode in the first direction.”.  Note that the “another surface of the first conductive layer” is defined to distinguish it from the “a surface of the first conductive layer” defined in lines 26-29, since this surface is in another location of the first conductive layer that faces the substrate.
Claim 8, lines 15-16: Change “a second electrode formed so as to be in contact with a surface on a side of the substrate opposite to the second semiconductor layer, wherein” to “a second electrode formed so as to be in contact with a surface of the second semiconductor layer opposite to a side of the second semiconductor layer that faces the substrate, wherein”.
Claim 8, lines 23-25: Change “first electrode, and the first conductive layer being formed to connect a surface on a side of the substrate of the first electrode, a side surface of the first electrode, and the third region to one another,” to “first electrode, and the first conductive layer being formed to connect a surface of the first electrode that faces the substrate, a side surface of the first electrode, and the third region to one another”.

Claim 8, lines 32-33: Change “the first conductive layer is formed to extend in the second direction so as to be in contact with the surface on a side of the substrate of the first insulating layer,” to “the first conductive layer is formed to extend in the second direction so as to be in contact with a surface of the first insulating layer that faces the substrate,”.  Note that in the amendment, antecedent basis has been provided for the surface of the first insulating layer, because this surface had not been defined earlier in the claim.
Claim 11, lines 15-16: Change “a second electrode formed so as to be in contact with a surface on a side of the substrate opposite to the second semiconductor layer, wherein” to “a second electrode formed so as to be in contact with a surface of the second semiconductor layer opposite to a side of the second semiconductor layer that faces the substrate, wherein”.
Note: The Office considered further amendments to lines 16-27 of claim 11, because the language appeared to conflict.  The first region and the second region are spaced apart, and a third region is between the first and second regions.  The first conductive layer contacts the first surface (of the first semiconductor layer) at the third region, and yet the first conductive layer is formed so as to be in contact with the first 

Allowable Subject Matter
Claims 6, 8, 11, and 19-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “a second insulating layer is formed so as to be spaced apart from the first insulating layer [in the second direction, the second insulating layer in contact with another surface of the first conductive layer facing the substrate, the second insulating layer in a position facing the second electrode in the first direction]”, in combination with the remaining limitations of the claim.
With regard to claims 19, 22, and 25: The claims have been found allowable due to their dependency from claim 6 above.

With regard to claims 20, 23, and 26: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “the first conductive layer is formed so as to be in contact with the first semiconductor layer in at least a part of a region facing the first insulating layer in the first direction and to connect a side surface of the first electrode, the third region, and the first region”, in combination with the remaining limitations of the claim.
With regard to claims 21, 24, and 27: The claims have been found allowable due to their dependency from claim 11 above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Victoria K. Hall/Primary Examiner, Art Unit 2897